OPINION AS REPORTED IN 29 CAL. APP. 158, MODIFIED.
After the rendition of the opinion in the above-entitled case, as the same is reported in 29 Cal.App. 158, the district court of appeal of the third appellate district, on January 7, 1916, made the following modification thereof:
It was unnecessary to pass upon the merits of the case, and as we have reached the conclusion that further consideration of the matter should not be foreclosed, that the portion of the opinion commencing with the words, "Moreover upon the merits," and extending to and inclusive of the word "guarantors," at the close of the opinion, is withdrawn.
 *Page 1